Citation Nr: 0822764	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of meniscectomy of the right 
knee has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a back disability claimed as secondary 
to residuals of meniscectomy of the right knee has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

In June 1977, the Board denied the veteran's claims for 
service connection for postoperative residuals of right knee 
injury and a back disorder as secondary to right knee 
disability.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO denied the veteran's petitions to reopen his 
previously denied claims for service connection for residuals 
of meniscectomy of the right knee and for spondylolisthesis 
of L5 and S1, claimed as secondary to right knee disability.  
The veteran filed a notice of disagreement (NOD) in October 
2004, and the RO issued a statement of the case (SOC) in 
January 2005, continuing the denial of the petitions to 
reopen.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in February 
2005.

The Board notes that regardless of the RO's disposition of 
the petitions to reopen, the Board must address the question 
of whether new and material evidence has been received to 
reopen each claim because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Hence, the Board's characterization of the 
matters on appeal, as reflected on the title page.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on each petition to reopen is warranted.  
Specifically, all notification action needed to fairly 
adjudicate the veteran's petitions to reopen the claims for 
service connection for right knee and back disabilities has 
not been accomplished.  

As noted, the Board previously denied each claim in a June 
1977 decision.  In response to the veteran's petition to 
reopen, the RO was required to provide the veteran the 
appropriate legal definition of new and material evidence, as 
well as "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  
While the RO's initial, January 2004 letter to the veteran 
complied with the former requirement, it did not comply with 
the latter.  The RO attempted to cure this error in its 
subsequent March 2005 letter; however, the Board finds that 
it did not do so. Specifically, the discussion of the prior 
basis of the denial should be more specific than that 
provided in the RO's March 2005 notice letter to the veteran.  
In that letter, the RO wrote, "Your claim for residuals of 
meniscectomy right knee and spondylolisthesis of the L5 and 
S1 was previously denied because there was no evidence that 
this condition either occurred in or was caused by service."

The Board's June 1977 denial contained a detailed discussion 
of the evidence submitted by the veteran, including his own 
and fellow servicemen's testimony of a right knee injury in 
service, a November 1976 letter from Dr. Barnes indicating 
that he "distinctly remember[ed] treating the veteran" in 
December 1952, shortly after separation from service, for 
severe right knee pain relating to the meniscus, and evidence 
of post-service right knee and back disabilities.  The Board 
concluded that while there was in-service trauma of the right 
knee, any such trauma was acute and transitory and resolved 
without residual disability, thus reflecting that there was 
no nexus between the subsequently diagnosed right knee 
disability and the in-service injury.  The Board then briefly 
noted that there was no remaining issue as to the back 
disability, as it had been claimed as secondary to knee 
disability, and there was no evidence that it was related to 
service.

Given the detailed nature of the Board's June 1977 
discussion, the Board finds that, on remand, the RO should 
provide more specific instruction as to the evidence 
necessary to substantiate the element of nexus required to 
establish service connection for a right knee disability and 
the evidence required to establish service connection for a 
back disability as secondary to the right knee disability.  
See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007) and  38 
C.F.R. §§ 3.303, 3.310 (2007).  See also Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
support of his petition to reopen, the veteran has submitted 
evidence of recent treatment for each disability.  He should 
be informed, however, that medical evidence or opinion of a 
relationship between the current right knee disability and 
the in-service right knee trauma is needed to reopen the 
claim for service connection for a right knee disability.  
The veteran should also be informed that, should service 
connection be granted for a right knee disability, evidence 
of a relationship between the current back disability and the 
right knee disability would be required to establish service 
connection on a secondary basis.. 

Hence, the RO should give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the petitions to reopen the claims for service connection 
for right knee and back disabilities.  The RO's notice letter 
to the veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should request that the veteran 
furnish any evidence in his possession and ensure that its 
letter to the veteran meets the requirements of Kent, cited 
above.  Specifically, the RO should explain that, while there 
is evidence of a current right knee disability and in-service 
right knee trauma, the veteran must provide either evidence 
or a medical opinion indicating that there is a relationship 
between the two.  Moreover, the RO should explain the prior 
basis for the denial of secondary service connection for back 
disability, and the requirements for establishing service 
connection on a secondary basis for this disability should 
service connection be granted for the right knee disability.  
This should include notice of the current version of 
38 C.F.R. § 3.310 (revised October 2006).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the petitions to reopen the 
claim for service connection for right knee disability, and 
for a back disability as secondary to right knee disability.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
request(s) to reopen claims for service 
connection for right knee and/or back 
disabilities.

The RO should also ensure that its letter 
meets the requirements of Kent, cited to 
above, as regards the evidence necessary 
to substantiate the nexus element of the 
claim for service connection for right 
knee disability that was found 
insufficient in the previous denial of 
this claim, as well as the requirements 
for establishing service connection on a 
secondary basis for his back disability 
should he be granted service connection 
for right knee disability.  The latter 
should include notice of the current 
provisions of 38 C.F.R. § 3.310 (as 
revised in October 2006).

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the petitions to 
reopen on appeal in light of all 
pertinent evidence and legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to the current version 
of 38 C.F.R. § 3.310 (revised in October 
2006), along with reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).

